                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:16-cv-576-FDW

WILLIE T. BOBBITT,                        )
                                          )
                   Plaintiff,             )
                                          )
vs.                                       )                         ORDER
                                          )
FNU SCOTT, et al.,                        )
                                          )
                   Defendants.            )
__________________________________________)


       THIS MATTER is before the Court on pro se Plaintiff’s “Motion for Order Overruling

Objections to Production and Compelling Disclosure,” (Doc. No. 45), and Defendants’ Response

to Plaintiff’s Motion D.E. 45 and Motion for Entry of a Protective Order, (Doc. No. 48).

       The Court finds that during the course of this litigation, Defendants obtained and will

continue to obtain and disclose to Plaintiff or the Court, information and documents from the North

Carolina Department of Public Safety (“the Department”) that are deemed confidential under

federal and state law, including, N.C.G.S. §§ 126-22(3) and -24, § 122C-52, § 132-1.7, § 148-74

and -76; Goble v. Bounds, 13 N.C. App. 579, 581, 186 S.E.2d 638, 639, aff’d, 281 N.C. 307, 188

S.E.2d 347 (1972); Paine v. Baker, 595 F.2d 197, 200 (4th Cir. 1979); 42 U.S.C. § 1320d et seq.;

and 45 C.F.R. §§ 160-164.

       In light of the confidential nature of much of the information which will be produced in

this litigation, a Protective Order is necessary to authorize the release of such confidential

information and to ensure that such confidential information is not disclosed or used for any

purpose except in connection with this litigation.

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion, (Doc. No. 45), is DENIED
and Defendants’ Motion for Entry of a Protective Order, (Doc. No. 48), is GRANTED as follows:

       1.      Scope of the Order. This Order applies to all information produced during written

discovery, including any discovery exchanged prior to the entry of this Order.

       2.      Use of Confidential Information. All Confidential Information, as defined in this

Order, shall be used solely in the prosecution or defense of this action, and shall not be used or

disclosed by any person for any other purpose.

       3.      Disclosure. “Disclose” or “disclosure” means to provide, impart, transmit, transfer,

convey, publish, or otherwise make available.

       4.      Confidential Information.       “Confidential Information” consists of “General

Confidential Information” and “Attorneys’ Eyes Only Confidential Information,” which are

defined as follows:

            A. “General Confidential Information” refers to and includes:

                i.    Information and documents contained in “personnel files”, as that phrase is

                      defined in N.C.G.S. § 126-22;

               ii.    Information, documents, and related materials collected, created, and

                      maintained by the Department pursuant to N.C.G.S. § 148-74, -76, -

                      118.5; and § 122C-52

              iii.    “Protected health information” as that phrase is defined in 45 C.F.R. §

                      160.103;

              iv.     Other information that is potentially embarrassing or invasive of the privacy

                      of a person not a party to this litigation and therefore an appropriate subject

                      of a protective order under Rule 26(c)(1) of the Rules of Civil Procedure.

            B. “Attorneys’ Eyes Only Confidential Information” means:



                                                  2
                i.   “Personally Identifiable Information”, as that phrase is defined in 45 C.F.R.

                     § 75.2, of current or former employees and contractors of the Department,

                     such as but not limited to date of birth, social security numbers, home

                     addresses and telephone numbers, insurance records or designations, medical

                     and/or disability information, and other purely private information;

               ii.   The personal financial records, telephone records, and e-mail records of

                     current or former employees and contractors of the Department; and

              iii.   Other non-public information as provided in N.C.G.S. § 132-1.7, which

                     includes specific security information or detailed plans, patterns, or practices

                     associated with prison operations, such as certain investigations, security

                     designations, staffing patterns and logs, schematic or other drawings and

                     diagrams, and other sensitive security information.

       5.      Disclosure of General Confidential Information. General Confidential Information

shall not be disclosed to anyone except:

            A. The court and its personnel;

            B. The parties to this action;

            C. Counsel for the parties to this action and employees of said counsel;

            D. Experts or consultants specifically retained by the parties or their attorneys to

                assist them in the preparation of this case or to serve as expert witnesses at the trial

                of this action, but only after execution of a Confidentiality Agreement as provided

                in Paragraph 8; and

            E. Court reporters or videographers engaged to record depositions, hearings, or the

                trial in this action.



                                                  3
       6.      Disclosure of Attorneys’ Eyes Only Confidential Information. Attorneys' Eyes

Only Confidential Information shall not be disclosed to anyone except:

            A. The court and its personnel;

            B. Counsel for the parties to this action and employees of said counsel;

            C. Experts or consultants specifically retained by the parties or their attorneys to

                assist them in the preparation of this case or to serve as expert witnesses at the trial

                of this action, but only after execution of a Confidentiality Agreement as provided

                in Paragraph 8; and

            D. Court reporters or videographers engaged to record depositions, hearings, or the

                trial in this action.

       7.      Withdrawal of Plaintiff’s Counsel.      In the event that counsel for Plaintiff

withdraws from representation and Plaintiff proceeds pro se, any Attorneys’ Eyes Only

Confidential Information disclosed to counsel for Plaintiff may thereafter be disclosed to Plaintiff

only upon the following conditions:

            A. Plaintiff must sign a Confidentiality Agreement, a copy of which is attached hereto

                as Exhibit A; and

            B. Prior to disclosing any Attorneys’ Eyes Only Confidential Information to Plaintiff,

                Counsel for Plaintiff agrees in writing to copy any documents marked as

                Attorneys’ Eyes Only Confidential Information onto red paper before providing

                said material to Plaintiff.

                If, after the conclusion of this litigation, Department officials, discover red papers

                marked as Attorneys’ Eyes Only Confidential Information, those officials are

                authorized to seize the documents and return them to the Department.



                                                  4
       8.      Confidentiality Agreements. Before Confidential Information or Attorneys’ Eyes

Only Confidential Information is disclosed to any person described in Paragraphs 5(d), 6(c), or 7,

of this Order, counsel for the party disclosing the information shall inform the person to whom the

disclosure is to be made that Confidential Information shall be used only for the purpose of the

prosecution or defense of this action, and shall obtain from the person to whom the disclosure is

to be made a signed a copy of the Confidentiality Agreement attached hereto as Exhibit A. Counsel

for the party disclosing the Confidential Information to said person shall maintain the original

Confidentiality Agreement and need not produce it except by agreement of the parties or upon

order of the court.

       9.      Designation of Confidential Information.      Information shall be designated as

Confidential Information in the following manner:

             A. In the case of information reduced to paper form, the designation shall be made

                 by placing the appropriate legend, “CONFIDENTIAL – SUBJECT TO

                 PROTECTIVE        ORDER”       for   General    Confidential    Information    or

                 “CONFIDENTIAL–ATTORNEYS’ EYES ONLY” for Attorneys' Eyes Only

                 Confidential Information, on each page containing such information or by such

                 other means as agreed to by the parties. The party disclosing the information

                 shall designate the documents as confidential at or before the time of disclosure.

                 A party may make the designation with respect to information disclosed by

                 another party by a writing directed to the producing party's counsel.         The

                 producing party's counsel shall then be responsible for labeling the designated

                 information as provided herein, or otherwise agreed to by the parties.




                                                5
B. Information on a computer disk, flash-drive, or other medium that has not been

   reduced to paper form shall be designated as Confidential Information by

   informing counsel for the parties to this action in writing that the computer disk,

   flash-drive, or other medium contains such Confidential Information and, where

   applicable, specifying by Bates or other page number the particular information

   being designated or by such other means as agreed to by the parties. To the extent

   practicable, such physical medium should also be labeled using the appropriate

   marking. Any party receiving Confidential Information designated under this

   Paragraph shall then be responsible for appropriately labeling any printed

   version(s) of such information that it creates.

C. In the case of deposition testimony, any party may designate information

   disclosed during a deposition as Confidential Information by either identifying

   on the record at the deposition the information that is to be treated as Confidential

   Information or; marking the portions of the deposition transcript to be designated

   as Confidential Information within 21 days after receipt of the transcript. When

   the deponent and the attending parties do not agree to waive the reading,

   correcting, and signing of the transcript, all information disclosed during a

   deposition shall be treated as Attorneys’ Eyes Only Confidential Information

   before the expiration of the 21-day period unless otherwise agreed by the parties

   and the deponent. If any deposition testimony or any document or information

   used during the course of a deposition is designated as Confidential Information,

   each page of the deposition transcript containing such information shall be

   labeled with the appropriate legend specified in Paragraph 9(A), and the first page



                                   6
                 of the deposition transcript shall be labeled in a manner that makes it readily

                 apparent that the transcript contains Confidential Information.

             D. Any other information that is not reduced to physical form or cannot be

                 conveniently labeled shall be designated as Confidential Information by serving

                 a written notification of such designation on counsel for the other parties. The

                 notice shall, where applicable, specify by Bates or other page number the

                 particular information being designated.

       10.     Disputes over Designations.       If any party objects to the designation of any

information as Confidential Information, counsel for the objecting party and counsel for the

designating party shall attempt to resolve the disagreement on an informal basis. If the objection

is not so resolved, the objecting party may move the court for appropriate relief. The information

in question shall continue to be treated as confidential in accordance with the disputed designation

unless and until the court issues a final ruling that the information does not qualify for such a

designation. The non-filing by the objecting party of a motion for relief shall not be deemed an

admission that the information in question qualifies for the disputed designation.

       11.     Inadvertent Disclosure of Confidential Information. Inadvertent disclosure of

Confidential Information, without identifying the same as confidential, shall not be deemed a

waiver of confidentiality with regard to similar or related information nor shall it be deemed a

waiver of confidentiality with regard to the information inadvertently disclosed if promptly called

to the attention of counsel for each receiving party.

       12.     Filing of Confidential Information Under Seal.          Before filing a document

containing any Confidential Information, the filing party must confer with the other parties about

how the document should be filed. If the filing party decides that the document should be sealed,



                                                  7
the filing party shall file the document along with a motion to seal and supporting memorandum

showing that the document may properly be sealed. A motion to seal may be filed without a

supporting memorandum only if the filing party can cite a statute or rule (federal, local or standing

order) that requires the filing to be sealed. Absent such authority, the filing party must submit a

supporting memorandum that specifies: (i) the exact document or item, or portions thereof, for

which filing under seal is requested; (ii) how such request to seal overcomes the common law or

the First Amendment presumption to access; (iii) the specific qualities of the material at issue

which justify sealing such material, taking into account the balance of competing interest in access;

(iv) the reasons why alternatives to sealing are inadequate; and (v) whether there is consent to the

motion. If a party other than the filing party seeks to have the document sealed, the filing party

shall file the document as a proposed sealed document. Instead of a motion to seal and supporting

memorandum, the filing party shall file contemporaneously with the document a notice stating

that, pursuant to this Paragraph, any party seeking the sealing of the document must within 7 days

file a motion to seal and supporting memorandum as provided in Local Civil Rule 79.2 or the

document will be unsealed by the Clerk without further order of the court.

        13.    Authors/Recipients. Except as specifically provided herein, this Order shall not

limit use by a party of its own Confidential Information, nor shall this Order limit the ability of a

party to disclose any document to its author or to anyone identified on the face of the document as

a recipient.

        14.    Return of Confidential Information. Following the conclusion of this action,

including any appeals, the Department may request in writing its return by any other party. Within

60 days after service of such a request, any party that received the Confidential Information shall

either return it to counsel for the Department or destroy it, at the election of the receiving party;



                                                 8
provided that the information shall not be destroyed if otherwise ordered by the court or a motion

for relief from this Paragraph is pending. If a receiving party elects to destroy the Confidential

Information rather than returning it to the Department, counsel for the receiving party shall provide

to NCDPS by the 60- day deadline a signed certification that the Confidential Information has been

destroyed. This Paragraph shall not be construed to require the return or destruction of any

regularly maintained litigation files held by the attorneys of record for each party as archival

records or other attorney work-product created for any party. Any Confidential Information, or

portions or excerpts thereof, which are not returned or destroyed pursuant to this Paragraph shall

remain subject to the terms of this Order. The return of trial exhibits by the court shall be governed

by Local Civil Rules 6.1 or 79.1.

       15.     Admissibility of Information. Neither the terms of this Order nor the disclosure or

designation as confidential of any information pursuant to it shall be deemed to establish or vitiate

the admissibility under the Federal Rules of Evidence of any information subject to this Order.

       16.     Confidential Employee Information. Pursuant to N.C.G.S. § 126-24(4), this Order

specifically authorizes the disclosure of confidential portions of the personnel files maintained by

the Department of current or former employees in accordance with the terms of this Order.

       17.     Modification. This Order is without prejudice to the right of any party or witness

to seek modification or amendment of the Order by motion to the court, or to seek and obtain

additional protection with respect to Confidential Information as such party may consider

appropriate.




                                                  9
IT IS SO ORDERED.

                    Signed: December 21, 2018




                        10
                                            EXHIBIT A

                             CONFIDENTIALITY AGREEMENT

       I, ________________________ have read and am familiar with the terms of the Consent

Order governing the Confidential Information in the case of Bobbitt v. Scott, et al., Civil Action

No. 3:16-CV-00576, in the Western District of North Carolina, Western Division. I agree to the

following:

       1.      To abide by all the terms of said Order and not to reveal or otherwise communicate

any of the information disclosed to me pursuant thereto to anyone except in accordance with the

terms of said Order.

       2.      To make use of any information obtained, whether in documentary or other form,

pursuant to that Order other than for purposes of this litigation.

       3.      To return to counsel of record or to destroy not later than 60 days after notification

of the termination of this litigation any and all documents in my possession containing information

which is the subject of said Order (whether such information is in the form of notes, memoranda,

reports, or other written communications or documents prepared by any person at any time

containing information covered by the terms of said Order).

       4.      To submit myself to the jurisdiction of the foregoing Court, including its contempt

power, for enforcement of said Order.

This the _____ day of _____________________, 20__.

                                                              _______________
                                                              PRINTED NAME




                                                 11
